Citation Nr: 0615325	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-20 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service in the Air Force from June 
1980 to June 1984, in the Army from June 1987 to December 
1987, and in the Army from December 1990 to June 1991, during 
which time he served in the Southwest Asia theater of 
operations from January to June 1991.  The Certificate of 
Release or Discharge from Active Duty (DD Form 214) lists his 
military occupational specialty for his first period of 
active service as aircraft armament system specialist.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in his December 2002 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge in Washington, DC.  In November 2003 correspondence, 
the Board informed the veteran of his scheduled hearing, but 
the veteran failed to appear for his hearing.  In an April 
2004 written statement, the veteran indicated that he desired 
a hearing before a Veterans Law Judge at the RO.  The veteran 
did not cancel his scheduled hearing prior to the date and 
did not provide an explanation for his failing to appear for 
the hearing.  Without the veteran having filed a motion for a 
new hearing with an explanation as to why he missed the 
previously scheduled one, the Board finds that all due 
process has been met with regard to the veteran's hearing 
request.

The veteran's claim was previously before the Board.  In 
April 2004, the Board determined that new and material 
evidence had been submitted and reopened the veteran's claim 
of entitlement to service connection for hearing loss.  
However, it appears from subsequent records that the Board 
relied in large part on misfiled documents belonging to 
another veteran to reopen the veteran's claim.  While the 
Board may have erroneously relied upon incorrect evidence to 
reopen the veteran's claim, in an effort to cause no 
prejudice the veteran, the Board will continue to consider 
the veteran's claim as reopened, and will adjudicate his 
appeal on its merits.

FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that hearing loss was present 
in service or that sensorineural hearing loss was manifested 
within one year after service, and any current hearing loss 
is not related to service or any incident of service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
sensorineural hearing loss) be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of detailed 
November 2002 statement of the case (SOC) and January 2006 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
November 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005). 

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

III.  Discussion

The veteran's service medical records (SMRs) show that on an 
October 1979 preliminary physical review, he indicated he 
never had difficulty hearing.

On an audiological evaluation in February 1982, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
5
10
5
5
0

The February 1982 reference audiogram noted that the veteran 
was assigned to duty in a noisy environment beginning in 
December 1981.  He was issued earplugs and a noise muff, and 
considered his ear protection satisfactory.

On an audiological evaluation conducted in May 1987, prior to 
the veteran's second period of active duty, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
5
5
5
10
5

Post-service, an August 2001 VA outpatient record shows, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
55
50
LEFT
15
15
15
15
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
accompanying treatment report shows the veteran reported 
slowly progressive hearing loss on the right side for the 
last five years.  He indicated he had significant noise 
exposure while in service.  He noted firing and other 
exposure to small arms, cannons, and missiles.

The results of the examination revealed normal hearing on the 
left and moderate mixed hearing loss on the right.  Speech 
discrimination was excellent in both ears.  The diagnosis was 
mixed loss of unknown etiology.

April and June 2002 VA outpatient records show the veteran 
reported increased difficulty, especially with localizing 
sounds.  Examination continued to show normal hearing on the 
left with a moderate mixed loss on the right which was worse 
than the previous examination.

In June 2004, the veteran underwent VA examination.  His 
claims file was reviewed.  The examiner referred to the 
previous February 1982, May 1987, and August 2001 
audiological examinations.  There were no audiologic tests 
associated with the veteran's service from June 1987 to 
December 1987 or December 1990 to June 1991.  For these 
periods of service, the veteran's principal duty was 
Telephone Central Office Repairer.

The veteran complained of hearing loss in the right ear, 
which created difficulty in localizing sounds and hearing 
conversation amid background noise.  He reported being in the 
Air Force from June 1980 to May 1984.  He stated he was an 
armaments systems specialist, and loaded weaponry on jet 
fighters often while engines were running.  He used hearing 
protection.  He later worked on electronic equipment, 
including generators and turbines.  He reported being near a 
Patriot missile site during Operation Desert Storm when they 
were firing.  The veteran denied significant post-service 
occupational or recreational noise exposure.  He described 
occasional tinnitus that started in the 1980s.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
15
LEFT
70
80
65
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.  The 
Board notes here that it appears the pure tone threshold 
results for the right and left ears were mistakenly switched.  
This inference is based on the ensuing diagnosis indicating 
that the veteran has hearing loss in his right ear and not in 
the left.

The diagnosis was that pure tone thresholds were within 
normal limits for the left ear.  The right ear demonstrated a 
moderately severe to severe mixed hearing loss.  Word 
recognition ability was excellent bilaterally.  The examiner 
noted that the veteran's hearing was within normal limits at 
the time of his discharge from the Air Force.  The examiner 
further observed that the veteran's Army records from his 
subsequent military service did not comment on hearing, 
hearing loss, or otologic problems.  The conclusion of the 
examiner was that it is unlikely that the mixed hearing loss 
in the right ear was the result of noise exposure in service.  
Without applicable medical records, the etiology of the 
conductive component of the mixed hearing loss could not be 
determined.

In November 2005, the veteran again underwent VA examination.  
His claims folder was reviewed, and he reported a medical 
history similar to that indicated during the June 2004 VA 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
70
65
LEFT
5
10
20
20
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

The diagnosis was normal hearing in the left ear and moderate 
to severe mixed hearing loss in the right ear.  Word 
recognition ability was excellent in both ears.  The examiner 
again opined that it is unlikely that the mixed hearing loss 
in the right ear is due to noise exposure in service.

This evidence clearly shows the veteran has a current hearing 
disorder associated with his right ear.  However, there is a 
lack of competent evidence that this hearing loss began in, 
or was caused by, his military service.

Specifically, while there is evidence in the SMRs from the 
veteran's initial period of service that he worked around 
loud noise, there is also evidence that the veteran had 
access to, and used, ear protection.  The veteran has stated 
that he used ear protection.  Moreover, the veteran's hearing 
was tested and found to be normal upon separation from his 
first period of service, which is the period during which it 
is shown he worked around loud noises.  In addition, there is 
nothing in the service records from his additional periods of 
service to show that he was either exposed to exceptionally 
loud noise or had any complaints with regard to his hearing.  
There is no medical evidence showing hearing loss until 
August 2001, more than ten years after the veteran's 
separation from his final period of service.

Most important, there are two medical opinions of record 
regarding the cause of the veteran's hearing loss.  Both the 
June 2004 and November 2005 VA examination reports indicate 
that it is not likely that the veteran's hearing loss is 
related to his military service.  There is no medical opinion 
of record demonstrating otherwise.

The Board recognizes the right of the veteran to offer his 
opinion, and his sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opinion on matters requiring medical knowledge, such as the 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
at 494 (1992).

Therefore, the Board finds a lack of probative evidence to 
warrant an allowance in this case.  As the evidence 
preponderates against the claim for service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for hearing loss is denied.



__________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


